Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim interpretation
Claim 1 does not specify whether the “conductive terminals” forms the “first surface” although fig. 3 shows that they do.  See surface of 130d coplanar with 140a in fig. 3 and paragraph [0031] of PG Pub 2019/0006257.  For the purpose of the current Office action, it is understood to mean either of the two scenarios.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 recites the limitation "the first insulating material" in the fourth from the last line.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the current Office action, it is understood to mean “the inner portion”.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sung et al (PG Pub 2015/0255427 A1).
Regarding claim 1, Sung teaches a semiconductor package, comprising: at least one integrated circuit component (2210, fig. 5 seen inverted) having a first surface (see fig. 5 below) with conductive terminals (see fig. 5 attached below) disposed thereon; and a glue material (2310), encapsulating the at least one integrated circuit component and having a second surface (see fig. 5 attached below) and a third surface (see fig. 5 attached below) opposite to the second surface, wherein an area of the second surface is smaller than an area of the third surface, and the second surface of the glue material is coplanar with the first surface of the at least one integrated circuit component (see fig. 5 attached below).  

    PNG
    media_image1.png
    699
    816
    media_image1.png
    Greyscale



Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeh et al (US Patent 9,524,959 B).
Regarding claim 1, Yeh teaches a semiconductor package, comprising: at least one integrated circuit component (102A, fig. 19) having a first surface (lower surface) with conductive terminals (in 126) disposed thereon; and a glue material (116), encapsulating the at least one integrated circuit component and having a second surface (lower surface) and a third surface (upper surface) opposite to the second surface, wherein an area of the second surface is smaller than (because through via 124 is wider at the lower portion, fig. 19) an area of the third surface, and the second surface of the glue material is coplanar (fig. 19) with the first surface of the at least one integrated circuit component.  
Regarding claim 2, Yeh teaches the semiconductor package as claimed in claim 1, wherein a shape of a cross sectional of the glue material comprises a trapezoid (see circled portions in fig. 19 below).  

    PNG
    media_image2.png
    463
    859
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3, 4, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al (PG Pub 2015/0255427 A1).
Regarding claim 3, Sung teaches the semiconductor package as claimed in claim 1, further comprising: a redistribution circuit structure (2330, fig. 5 seen inverted), disposed on the at least one integrated circuit component and the glue material; and an insulating encapsulation (2100), laterally encapsulating the glue material, wherein a sidewall of the at least one integrated circuit component is covered by the glue material, and the at least one integrated circuit component is physically separated from the insulating encapsulation by the glue material.  
Fig. 5 does not teach the redistribution circuit structure (2330, fig. 5) to be electrically connected to the at least one integrated circuit component 2210.
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the redistribution circuit structure (2330, fig. 5) to be electrically connected to the at least one integrated circuit component 2210, for the benefit of receiving/outputting electrical signals (paragraph [0032] of Sung) through the redistribution circuit structure 2330.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the redistribution circuit structure (2330, fig. 5) to be electrically connected to the at least one integrated circuit component 2210, for the benefit of receiving/outputting electrical signals through the redistribution circuit structure 2330.
Regarding claim 4, Sung teaches the semiconductor package as claimed in claim 1, further comprising:Page 24 of 32File: 071135usf-0COC an insulating encapsulation (2100, fig. 5), laterally encapsulating the glue material, wherein a sidewall of the at least one integrated circuit component is covered by the glue material, and the at least one integrated circuit component is separated from the insulating encapsulation by the glue material; a plurality of conductive pillars (2150), penetrating the insulating encapsulation and being in contact with the insulating encapsulation, wherein the plurality of conductive pillars is physically separated from the glue material by the insulating encapsulation; and a redistribution circuit structure (2350), disposed on the at least one integrated circuit component, the glue material and the insulating encapsulation, and electrically connected to the at least the plurality of conductive pillars (fig. 5).  
Fig. 5 does not teach the redistribution circuit structure (2330, fig. 5) to be electrically connected to the at least one integrated circuit component 2210.
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the redistribution circuit structure (2330, fig. 5) to be electrically connected to the at least one integrated circuit component 2210, for the benefit of receiving/outputting electrical signals (paragraph [0032] of Sung) through the redistribution circuit structure 2330.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the redistribution circuit structure (2330, fig. 5) to be electrically connected to the at least one integrated circuit component 2210, for the benefit of receiving/outputting electrical signals through the redistribution circuit structure 2330.
Regarding claim 16, Sung teaches (see claim 1) a method of manufacturing a semiconductor package, comprising: providing at least one integrated circuit component having a first surface with conductive terminals disposed thereon; encapsulating the at least one integrated circuit component with a first insulating material (2310, fig. 5) having a top surface and a bottom surface opposite to the top surface, wherein an area of the top surface is smaller than an area of the bottom surface, and the top surface of the first insulating material is coplanar with the first surface of the at least one integrated circuit component; encapsulating the first insulating material with a second insulating material (2100); forming a redistribution circuit structure on the at least one integrated circuit component, the first insulating material and the second insulating material; and disposing conductive elements (2450) on the redistribution circuit structure.
Fig. 5 does not teach the redistribution circuit structure (2330, fig. 5) to be electrically connected to the at least one integrated circuit component 2210.
It would have been obvious to the skilled in the art before the effective filing date of the invention to make the redistribution circuit structure (2330, fig. 5) to be electrically connected to the at least one integrated circuit component 2210, for the benefit of receiving/outputting electrical signals (paragraph [0032] of Sung) through the conductive elements on the redistribution circuit structure. 
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the redistribution circuit structure (2330, fig. 5) to be electrically connected to the at least one integrated circuit component 2210, for the benefit of receiving/outputting electrical signals through the through the conductive elements on the redistribution circuit structure.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al (PG Pub 2015/0255427 A1) as applied to claim 16 above, and further in view of Pagaila (PG Pub 2011/0031634 A1).
Regarding claim 18, Sung remains as applied in claim 16.
Sung further teaches the method as claimed in claim 16, further comprising: forming conductive pillars (2150, fig. 5) aside the at least one integrated circuit component, the conductive pillars being electrically connected to the redistribution circuit structure (2450), wherein encapsulating the first insulating material with the second insulating material further comprises encapsulating the conductive pillars with the second insulating material to physically separate the conductive pillars from the first insulating material.  
Sung does not teach the process is formed prior to encapsulating the at least one integrated circuit component with the first insulating material.
In the same field of endeavor, Pagaila teaches conductive pillars can be formed before or after the encapsulating layer (paragraph [0064]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to perform the process of claim 18 prior to, or after, encapsulating the at least one integrated circuit component with the first insulating material since they were recognized as obvious alternatives.
Response to Arguments
Applicant's arguments filed 2/22/21 have been fully considered but they are not persuasive. See rejection of claims 1,3,4,16,18 above.
Applicant’s arguments with respect to claim(s) 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 9-15 are allowed.
Claims 5-8, 17, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior arts do not teach
“a plurality of conductive pillars, penetrating the glue material and being in contact with the glue material, wherein the plurality of conductive pillars is physically separated from the insulating encapsulation by the glue material” (claim 5);
“at least one first conductive pillar, penetrating and being in contact with the glue material, wherein the at least one first conductive pillar and the insulating encapsulation are physically separated by the glue material” (claim 6);
“a plurality of conductive pillars, penetrating an interface of the glue material and the insulating encapsulation, wherein the plurality of conductive pillars is in contact with the glue material and the insulating encapsulation” (claim 8);
“an area of the top surface is smaller than an area of the bottom surface, and the top surface of the inner portion is closer to the first surface of the first semiconductor device than the bottom surface is, wherein there is an acute angle between a sidewall of the inner portion and the bottom surface” (claim 9);
“encapsulating the conductive pillars with the first insulating material to physically separate the conductive pillars from the second insulating material” (claim 17); nor
“encapsulating the at least one second conductive pillar with the second insulating material to physically separate the at least second conductive pillar from the first insulating material” (claim 19).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882.  The examiner can normally be reached on M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






FYL/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899